NON-FINAL ACTION after RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2022 has been entered.
 
Drawings
The drawings were received on 25 June 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (U.S. Patent No. 5,720,879) in view of Moore (U.S. Patent No. 3,507,394), Hurdlow (U.S. Patent No. 6,939,286) and Mercier (U.S. Patent No. 4,133,770).
Regarding claim 1, Cope discloses a centrifuge basket 17 which comprises: a frustum-shaped hollow body defining an interior and a pair of opposed ends, being a larger end and a smaller end (Fig. 1), the larger end being open to allow the interior to receive a slurry directed toward the smaller end (slurry delivered through chute 22, see Fig. 1), the body defining an internal screening surface 17A and/or 25 extending between the ends, the screening surface defining a plurality of apertures and arranged to drain liquid from within the body (col. 2 lines 17-42); and a plurality of ribs 30 projecting away from the screening surface into the interior of the body to cause agitating slurry received into the interior of the body, wherein the ribs are arranged transversely, at a defined included angle, relative to a generatrix line that forms a shape of the screening surface, the body being mountable to rotate about a substantially horizontal axis such that slurry received into the interior of the body and towards the smaller end impacts the ribs, where the angled arrangement of the ribs cause the slurry to move towards the larger end and across the screening surface to drain liquid from the slurry through the apertures (col. 2 line 43 – col. 3 line 4), but does not disclose apertures are spaced between the basket ends and the ribs being arranged in a plurality of annular arrays, the arrays being spaced axially along the screening surface to define a respective plurality of wear zones spaced axially along the basket, wherein the ribs of at least two of the arrays are arranged transversely, at a defined angle, relative to a generatrix line that forms a shape of the screening surface, wherein the included angles of the ribs in the at least two arrays progressively increases as the arrays are spaced axially from the smaller end such that the included angle of the ribs in each array affects a residency period for temporarily retaining slurry in the wear zone defined by the array.
Moore discloses apertures (apertures created between wires 3) spaced between the ends of the basket (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge basket of Cope with apertures spaced between the ends as taught by Moore for the purpose of forming a frustoconical basket having a predetermined size of uniform screen aperture (col. 2 lines 52-59).
Hurdlow teaches that ribs for routing the flow of fluid to increase residence time may be arranged in various configurations and angled at various degrees to maximize the efficiency of the flow (col. 3 lines 35-41). 
Mercier discloses slits 8 being arranged in a plurality of annular arrays, the arrays being spaced axially along the screening surface to define a respective plurality of wear zones spaced axially along the basket, wherein the slits of at least two of the arrays are arranged transversely, at a defined angle, relative to a generatrix line that forms a shape of the screening surface, wherein the included angles of the ribs in the at least two arrays progressively increases as the arrays are spaced axially from the smaller end such that the included angle of the ribs in each array affects a residency period for temporarily retaining slurry in the wear zone defined by the array (Fig. 2; col. 2 line 47 – col. 4 line 2). The slits of Mercier are analogous to ribs because they, like the ribs, are configured to influence the flow of the slurry over the basket screen, either by facilitating the gliding of the solids in the narrow portion of the basket screen or impeding it in the wide washing and drying portion. The included angles of the slits in the zones/arrays progressively increase in the direction towards the wider end, which affects the residency period for temporarily retaining slurry in each of the wear zones (col. 2 line 47 – col. 4 line 2). It has been held that the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) (in this case, the ribs taught by Cope), has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations (in this case, the configuration of the slits as taught by Mercier improves the washing and drying of solids in a centrifugal separator basket screen). One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) (in this case, the ribs taught by Cope) in the prior art and the results would have been predictable to one of ordinary skill in the art. The proposed modification is deemed obvious and within one of ordinary skill in the art. See MPEP 2143 I Example C.
 It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have applied the teachings of Hurdlow and Mercier to configure the ribs of Cope into a plurality of annular arrays with increasing degrees of the included angle, for the purpose of maximizing the efficiency of the flow (Hurdlow at col. 3 lines 35-41) and for maintaining a continuous layer of solids gliding over the screen (Mercier at col. 1 lines 47-54). 
Regarding claim 3-6, 8 and 9, Cope does not disclose at least three arrays, and wherein the first array, arranged closest to the smaller end of the body, comprises ribs arranged substantially parallel to the generatrix line; wherein the second array is adjacent to the first array and comprises ribs arranged at a first included angle, and the third array is adjacent to the second array and comprises ribs arranged at a second included angle, the second included angle being greater than the first included angle; wherein the first and/or second included angle is between about -30° and +30°; wherein the first and/or second included angle is between about -20° and +20°; wherein adjacent arrays are axially spaced apart from each other along the screening surface; wherein the ribs in one array are circumferentially offset relative to the ribs in an adjacent array.
Mercier discloses at least three arrays, and wherein the first array, arranged closest to the smaller end of the body, comprises ribs arranged substantially parallel to the generatrix line (Fig. 2; col. 2 line 66 – col. 3 line 23); wherein the second array is adjacent to the first array and comprises slits 8 (corresponding to the ribs) arranged at a first included angle, and the third array is adjacent to the second array and comprises slits arranged at a second included angle, the second included angle being greater than the first included angle (Fig. 2; col. 2 line 66 – col. 3 line 23); wherein the first and/or second included angle is between about -30° and +30°; wherein the first and/or second included angle is between about -20° and +20° (col. 3 lines 20-23); wherein adjacent arrays are axially spaced apart from each other along the screening surface; wherein the ribs in one array are circumferentially offset relative to the ribs in an adjacent array (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the ribs in the basket of Cope into annular arrays as taught by Mercier for the purpose of improving or impeding the gliding of solids in the basket so as to maintain a continuous layer of solids gliding over the screen at as constant a speed as possible (col. 1 lines 47-55).
Regarding claim 7, Cope does not disclose wherein at least the first included angle is between about -5° and +5°. 
Mercier discloses wherein at least the first included angle is 15° (col. 3 lines 20-23). However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. In this case, without evidence to indicate why an included angle of between about -5° and +5° is critical, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have used an included angle in the claimed range, without producing a new or unexpected result. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the ribs in the basket of Cope into annular arrays as taught by Mercier for the purpose of improving or impeding the gliding of solids in the basket so as to maintain a continuous layer of solids gliding over the screen at as constant a speed as possible (col. 1 lines 47-55).
Regarding claim 10, Cope discloses wherein the ribs 30 arranged transversely to the generatrix line are orientated relative to a direction of rotation of the body (Fig. 2 and 3; col. 2 line 43 – col. 3 line 4).
Regarding claim 11, Cope discloses wherein each of the ribs 30 in each array defines a pair of opposed ends spaced axially apart, and wherein the orientation of the ribs is configured so that the end arranged closer to the larger end of the body 30A is circumferentially offset relative to the other end 30B in the direction of rotation of the body (Fig. 2).
Regarding claim 12, Cope does not disclose wherein the ribs in each array are arranged substantially parallel to each other.
Mercier discloses wherein the slits 8 (analogous to the ribs) in each array are arranged substantially parallel to each other (Fig. 2; col. 2 line 66 – col. 3 line 23). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the ribs in the basket of Cope into annular arrays as taught by Mercier for the purpose of improving or impeding the gliding of solids in the basket so as to maintain a continuous layer of solids gliding over the screen at as constant a speed as possible (col. 1 lines 47-55).
Regarding claim 13, Cope discloses wherein each aperture comprises an elongate slot (col. 2 lines 17-42; Fig. 1).
Regarding claims 14 and 15, Cope does not disclose wherein each slot is arranged transversely to the generatrix line; wherein at least some of the slots extend uninterrupted between the larger end and the smaller end of the body.
Moore discloses wherein each slot (spaces between the wires 3) is arranged transversely to the generatrix line; wherein at least some of the slots extend uninterrupted between the larger end and the smaller end of the body (Fig. 1; col. 2 lines 1-24). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge basket of Cope with the slots of Moore for the purpose of forming a frustoconical basket having a predetermined size of uniform screen aperture (col. 2 lines 55-57).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (U.S. Patent No. 5,720,879) in view of Moore (U.S. Patent No. 3,507,394), Hurdlow (U.S. Patent No. 6,939,286) and Mercier (U.S. Patent No. 4,133,770), as applied to claim 1 above, and further in view of Leung et al. (U.S. Patent No. 6,109,452).
Regarding claims 16-18, modified Cope does not disclose wherein the body comprises a plurality of discrete, like screening panels; wherein the body comprises at least four of the screening panels; wherein each screening panel defines apertures, the apertures comprising elongate slots arranged transverse to the generatrix line and extending uninterrupted across the screening panel.
Leung et al. discloses wherein the body comprises a plurality of discrete, like screening panels 56 and/or 60; wherein the body comprises at least four of the screening panels (Fig. 4); wherein each screening panel defines apertures (slots formed by the arrangement of bars 58 and 62), the apertures comprising elongate slots arranged transverse to the generatrix line and extending uninterrupted across the screening panel 56 (Fig. 4; col. 5 lines 31-47). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the basket of modified Cope with the screening panels taught by Leung et al. for the purpose of providing a screen basket for use in a centrifuge having improved wear-resistant characteristics (col. 2 lines 29-31).

Response to Arguments
Applicant’s arguments filed on 28 September 2022 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that “the array of slits contemplated by Mercier cannot be reasonably interpreted to be a technical equivalent to an array of projecting ribs, as required by pending independent claim 1” (page 7), the examiner first notes that Mercier is not relied upon to teach projecting ribs, since the primary reference Cope teaches the projecting ribs 30 (see rejections above). Furthermore, the slits of Mercier are analogous to the claimed ribs since both are designed to change or influence the flow of the slurry over the basket screen. In response to Applicant’s argument that “Mercier teaches away from using the arrays of slits to affect the residency period of slurry/solids in different zones, as claimed, as it is an object of the invention to maintain a continuous layer of solids gliding over the screen at a constant speed” (page 9), the Examiner respectfully disagree. Maintaining a continuous layer of solids gliding over the screen at a constant speed does not necessarily teach away from adjusting the residence time of the slurry/solids in the wear zones. Mercier in fact teaches that the third or fourth array of slits have increasing included angle compared to the previous array (second or third array), i.e., increasing the residency period of the slurry/solids in that zone, for the purpose of impeding the flow of slurry/solids in the washing and drying wide portion of the screen basket (col. 1 lines 47-54; col. 2 line 47 – col. 4 line 2) (see rejections above). It has been held that the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) (in this case, the ribs taught by Cope), has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations (in this case, the configuration of the slits as taught by Mercier improves the washing and drying of solids in a centrifugal separator basket screen). One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) (in this case, the ribs taught by Cope) in the prior art and the results would have been predictable to one of ordinary skill in the art. The proposed modification is deemed obvious and within one of ordinary skill in the art. See MPEP 2143 I Example C. The rejections over the Cope in view of Mercier and other cited references of record are therefore still deemed valid and are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shuyi S. Liu/Examiner, Art Unit 1774